The judgment of-the court was pronounced by
Slidell, Ji
There is a motion to dismiss this appeal on various grounds,only one of.which need be noticed. The plaintiff, Brigham, obtained an injunction-against certain executions upon twelve months’ bonds, which were originally given to Taylor, Gardiner & Co. It is alleged in the petitions for the injunction, that the bonds had been transferred by Taylor, Gardiner & Co. to the Ocean Insurance Company. The defendants in the cause were Taylor, Gardiner, & Co.,-the Ocean Insurance Company, and the sheriff. They all appeared in the court below in a motion to dissolve the injunction, Which was granted against all of them. The written motion for dissolution is made by eounsel in the-name of “the defendants’-, and must be considered as an appearance of alkthe defendants including the Ocean-Insurance Company. Upon this motion there was judgment dissolving the’injunction, and the plaintiffs, on motion in open court, obtained an order of appeal. But the appeal bond given, is given only to Taylor, Gardiner 4*-'Cb.,-and to the sheriff. The Ocean Insurance Company is not a party obligee in the bond; yet, according to the averment of the petition, they are the real party in interest, as transferrees of the bonds upon which the executions issued. The Company was an indispensable party to- the appeal, and not having been properly made a party by reason of the defectiveness of the bond, the appeal must be dismissed.
Appeal dismissed.